Citation Nr: 1544704	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  07-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected schizophrenia with depressive symptoms for the period from October 23, 1996 to November 27, 2006.


REPRESENTATION

Appellant represented by:	Robert C. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1953 to February 1956.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for schizophrenia with depressive symptoms, and assigned a 30 percent rating, effective October 23, 1996.  During the appeal a December 2008 rating decision granted a 100 percent rating for schizophrenia effective November 28, 2006. 

In March 2010, the Board denied an initial rating in excess of 30 percent.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). The decision was vacated by the Court and remanded to the Board in order to comply with a January 2011 Joint Motion for Partial Remand by the parties (Joint Motion). 

In August 2011, the Board granted an increased rating of 50 percent for the period from May 11, 1998, to November 27, 2006, but denied a rating higher than 30 percent for the period prior to May 11, 1998. The Veteran again appealed the Board's decision to the Court, which vacated the Board's decision in response to a February 2012 Joint Motion.

In June 2012 the Board granted a 50 percent rating for the period from October 23, 1996 to May 10, 1998, but denied a rating in excess of 50 percent for the period prior to November 28, 2006.  The Board also found, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record.  The Board remanded the TDIU claim for the RO to provide notification as to the requirements of a TDIU, and to determine whether the claim warranted consideration of a TDIU on an extraschedular basis.

The Veteran appealed the Board's June 2012 decision to the Court.  In November 2012 the Court vacated that part of the Board's decision that had denied a rating in excess of 50 percent for the period from October 23, 1996, to November 27, 2006, pursuant to a Joint Motion of the Parties.

In February 2013, the Board promulgated a decision that again denied a rating in excess of 50 percent for the period from October 23, 1996 to November 27, 2006.  The Veteran again appealed the Board's decision to the Court.  By a February 2014 Order, the Court, pursuant to a Joint Motion, vacated the Board's decision to the extent it denied a rating in excess of 50 percent for the relevant period.  

In an August 2014 decision the Board again denied a rating in excess of 50 percent for the period from October 23, 1996 to November 27, 2006.  The Veteran again appealed the Board's decision to the Court.  By a June 2015 Order, pursuant to a Joint Motion, the Court vacated the Board's August 2014 decision to the extent it denied a rating in excess of 50 percent for the period from October 23, 1996 to November 27, 2006.  In that Joint Motion the parties noted that the Board had remanded the issue of a TDIU for the period prior to November 28, 2006; and that therefore, that issue was not currently before the Court.  The issue of entitlement to TDIU remains on remand at the RO is not addressed in the decision below. 


FINDING OF FACT
 
During the period from October 23, 1996 to November 27, 2006, the Veteran's schizophrenia with depressive symptoms was productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships and severe impairment of social and industrial adaptability; the disability was not productive of total occupational and social impairment or total social and industrial inadaptability. 




CONCLUSION OF LAW

The criteria for a 70 percent disability rating, and no more, for schizophrenia with depressive symptoms for the period from October 23, 1996, to November 27, 2006, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.132, Diagnostic Code 9201 (1996); 4.130, Diagnostic Code 9201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran's initial rating claim on appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records available from the Social Security Administration (SSA). 

The Veteran was provided VA medical examinations for his psychiatric disability in March 2006 and October 2007.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Any additional examination would to large extent only relate to the nature and severity of the disability for the period subsequent to November 27, 2006.  Thus, an additional examination would not be relevant to the issue being adjudicated here.  Therefore, no additional examination is warranted in this case.  Thus, VA's duty to assist has been met.

II. Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a) (2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 4.7.

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders.  The regulations pertaining to mental disorders were revised during the course of this appeal.  

Prior to November 7, 1996, schizophrenia was rated under 38 C.F.R. § 4.132, based upon the General Rating Formula for Psychotic Disorders.  Effective November 7, 1996, the rating schedule for mental disorders was amended and designated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52700 (Oct. 1996), and schizophrenia is evaluated under the General Rating Formula for Mental Disorders.  

As in effect prior to November 7, 1996, the General Rating Formula for Psychotic Disorders provided that a 100 percent rating is warranted for psychotic disorders with active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  A 70 percent rating is warranted if the psychotic disorder manifests lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 50 percent rating contemplates considerable impairment of social and industrial adaptability.  See 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (1996). 

Under the current schedular criteria, effective November 7, 1996, schizophrenia and other psychotic disorders are evaluated under the General Rating Formula for Mental Disorders, pursuant to 38 C.F.R. § 4.130.  

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders (2015).

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from schizophrenia with depressive symptoms under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the criteria therein. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the psychiatric diagnosis in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Neither the number nor types of symptoms controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition, 2013) (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  Id.  As the Veteran's case was certified to the Board prior to August 4, 2014, DSM-IV applies, and GAF scores are included in the evaluation of the Veteran's psychiatric disorder.  Id.

III. Evidence 

In the decision below the Board will review whether the evidence indicates that a higher rating is warranted under either the old or revised criteria, with the revised criteria only applicable for the period from the November 7, 1996 effective date of the diagnostic code revision.  In light of the nature of the Veteran's psychiatric medical history, and the procedural history of the case including mandates of the most recent Joint Motion for remand adopted in the Court's Order, a review of the clinical history before and after the rating claim period (from October 23, 1996 to November 27, 2006) on appeal is beneficial.  

A report of a January 1963 mental status examination contains a diagnosis of schizophrenic reaction, chronic, undifferentiated type.  

The report of a January 1981 VA neuropsychiatric examination shows that the Veteran reported complaints of being constantly in a state of restlessness, and thinking that the world was against him.  He reported he was constantly argumentative and on the edge, and had been involved in numerous fights.  He had been jailed and also hospitalized.  He had difficulties at work and had constant arguments with customers (tenants) and had made a threat to kill someone, which was prevented by police.  He was living in a common law relationship and distrusted that person.  He reported that he was not working at that time due to a hernia.  On mental status examination (MSE) the Veteran manifested marked suspiciousness, which the examiner opined to be derived from the Veteran's poor adjustment throughout life.  Reality testing was defective; and, memory, judgement, and insight were impaired.

In an October 1985 private psychiatric evaluation the Veteran reported that he often heard voices.  He reported that he had been in knife fights with drug dealers and stated that he had lost his job as a superintendent due to a fight with some tenants.  The examiner opined that the Veteran was living a "close to the edge" sort of life and probably required anti-psychotic drugs, which he was obtaining on the street.  The examiner opined that the Veteran was not adapted emotionally but was apparently self-sufficient.  

In March 1991 a VA social worker stated that the Veteran had psychiatric problems including explosive behavior, hallucinations, paranoid thoughts, and substance abuse.  She stated that the Veteran was receiving treatment and was diagnosed with a paranoid disorder with explosive features since 1984. 

A letter from a VA physician dated in October 1996 stated that the Veteran had been receiving psychiatric treatment from VA since the early 1980's and that the Veteran was currently paranoid, indicating the then-current diagnosis.  The physician stated the Veteran reported that he was hearing voices that told him to harm others and that they would harm him.  

VA psychiatric treatment records reflect that in 1996 the Veteran was consistently described as being oriented in all four spheres.  He did not have suicidal or homicidal ideations but was paranoid and did not like to leave his home due to anger and suspicion of others.  He had a good relationship with his son. The continuing diagnosis was schizophrenia.  VA psychiatric treatment records in the late 1990s include complaints of auditory hallucinations and problems with sleeping and depression, but no suicidal ideation.  

A February 2000 VA psychiatric treatment record shows that the Veteran was feeling weak and tired and was hearing voices.  He had been out of medication for two months.  MSE reflected that the Veteran was unkempt and related to the provider in a distant fashion.  His speech was sparse and not spontaneous and he was vague and guarded.  There were no delusions.  The provider believed that the Veteran was not dangerous to himself or others.  

Subsequent VA treatment records in 2000 show that the Veteran was to be tried on an atypical anti-psychotic medication.  In March 2000 the Veteran stated that he was doing better on a different medication; his anxiety was improved and the voices were gone although he was still experiencing persecutory delusions.  He was sleeping a bit better but still complained of significant insomnia.  He was able to relate better and was more appropriate.  He was not suicidal or homicidal.  His schizophrenia medication was increased.  

In May 2000 the Veteran was noted to be doing well on medication.  His hallucinations were gone, but he remained depressed with insomnia.  MSE showed a sad mood, withdrawal and sparse speech.  The Veteran was not suicidal or homicidal. 

In July 2000 the Veteran reported that he had responded favorably to the change in medication.  He was no longer depressed and was sleeping well, and had become more active and was no longer withdrawn.  His psychotic symptoms remained in abeyance. 

In September 2000 the Veteran reported that he was feeling well.  He was not depressed or anxious and was not hearing voices.  He was drinking one beer per day; there were no delusions or hallucinations.  MSE showed constricted affect and sparse speech but no formal thought disorder. 

In November 2000 the Veteran was noted to be doing much better on medication; his depression was in remission, as were his psychotic symptoms of hallucinations and delusions.   MSE showed the Veteran's mood to be neutral; he related better but was distant.

VA psychiatric treatments reflect that in January 2001, the Veteran reported some worsening of his depression with a sad mood; he denied any other troubles and said that he was doing well.  He was not suicidal and there were no signs of hallucinations or delusions. 

A June 2002 primary care note reflects that the Veteran was alert and oriented.  He was taking his medications and had no hallucinations or delusions.  MSE showed the Veteran's speech to be normal; his mood was mildly dysphoric, with congruent affect.  His thoughts were goal-oriented.  There were no gross cognitive deficits and his behavioral controls were intact and he was staying away from alcohol and drugs.  His only complaint was difficulty sleeping.  At another point in June 2002 the Veteran was assigned a global assessment of functioning (GAF) score of 50. 

In February 2003 the Veteran stated that he did not think the Prozac was helping with his worry about his son, who was currently away at school.  He denied any hallucinations or delusional thoughts and denied suicidal ideation.  He was assigned a GAF score of 60. 

In April 2003 the Veteran reported that his sleep was better; he denied hallucinations or delusional thoughts.  MSE showed the Veteran to be alert and oriented times three.  His memory was intact, his insight was fair and his judgment was good.  The clinical impression was depression with psychosis.  The GAF score was 60. 

In October 2003 the Veteran reported that his sleep had been good and his hallucinations were under control.  He denied hallucinations, delusional thoughts, or homicidal or suicidal ideations.  MSE showed the Veteran to be alert and oriented times three.  His memory was intact, his insight was fair and his judgment was good.  He had stopped taking Prozac due to lack of effectiveness and started a different medication instead.  His GAF score continued to be 60.

VA psychiatric treatment records reflect that in July 2005 the Veteran was alert and oriented; his speech was normal and his mood was approaching euthymic, with congruent affect.  His thoughts were goal-oriented. There were no gross cognitive deficits, and his behavioral controls were intact.  In December 2005 he reported that his sleep was poor but his hallucinations were under control.

During a March 2006 VA examination the Veteran presented in a cooperative and responsive manner.  His attitude was one of mistrust of the VA.  He was courteous and interacted appropriately with the examiner.  His formal thought disorder as well as his trouble with the English language impaired his ability to give a structured timeline of events.  He felt that his current psychiatric medication helped him feel more relaxed and less angry and depressed.  He had stopped using illicit drugs 10 years before.  He continued to experience auditory hallucinations but they were less intrusive and he was able to ignore them.  His mood was level but he remained suspicious of others. He had persistent delusions of thought exertion and control.  He claimed to be less angry than in the past but still had bouts of occasional depression.  MSE during examination showed odd or inappropriate affective responses and a degree of tangential thinking.  The examiner recorded that he had seen the Veteran on three occasions from 1997 to 2001; that the Veteran had initially presented with paranoid schizophrenic features; and that on the two subsequent occasions the Veteran was experiencing bouts of depression.  The examiner concluded that the symptoms were continuous and had been fairly consistent across several decades.

VA treatment records reflect that in March 2006 the Veteran was alert and fully-oriented.  There was no loosening of associations or flight of ideas and no tangential or circumstantial thinking.  The Veteran denied having visual hallucinations but he endorsed auditory hallucinations.  There were no delusions or paranoid ideations.  His mood was anxious but his affect was full range and appropriate to thought content.  His remote and recent memory was intact.  

In August 2006 the Veteran reported that his auditory hallucinations had resolved completely with increased medication.  He reported that he was feeling well and denied depressive symptoms.  There were no psychotic symptoms.  
 
VA treatment records reflect that in March 2007 the Veteran was alert and fully oriented with no loosening of associations, flight of ideas, or tangential thinking.  He reported that he chronically heard voices saying bad things to him, but less often now.  In July 2007 and in October 2007 the Veteran reported he had the same symptoms as in March 2007.

In October 2007 the Veteran's treating VA psychiatrist, board certified in psychiatry, submitted a statement that the Veteran had been in treatment since 1980 and had been previously hospitalized for agitated paranoid schizophrenic exacerbations with auditory hallucinations and aggressiveness with paranoid delusions.  The psychiatrist stated that the Veteran had last worked part-time before 1980 and had been unable to do any work since then because of his psychiatric illness.  The psychiatrist concluded that the Veteran's progress was very poor and he was not anticipated to show any improvement.  The Veteran was on Abilify, Ambien, or Prozac.  The psychiatrist opined that the Veteran was totally and permanently disabled by his psychosis.

During an October 2007 VA examination the Veteran reported that he lived by himself in a rented apartment where he had resided for more than 20 years.  He reported that his living situation was stable and secure.  He reported having symptoms of auditory hallucinations about two to three times per week, and more frequently if under stress.  He reported that he no longer acted on those voices due to his medication.  He reported that he received some command hallucinations to go to the VA office, but not to harm anyone.  He reported having a dysphoric mood and said that he was never happy.  He reported that his appetite was intact, his energy was limited, and his motivation was intact.  He denied having suicidal or homicidal ideations.  He reported he had considerable anxiety when in crowds and in stores; and although he could sometimes tolerate those events he sometimes had to leave.  With regard to social history, he reported having no contact with his five siblings.  He had been married twice and was divorced.  He had one son with whom he had no contact; his other son lived with his mother but the Veteran had a positive relationship with his second son and had offered his son the opportunity to live with him.  He reported that he was very isolated socially.  He reported periodic binges when he would stop taking medication and drink heavily, about two to three times per year.  With regard to his employment history, the Veteran reported that from the 1850s to 1980 he had worked as an assistant to a building superintendent but had not worked since 1980.  He reported that about six years ago he was arrested for an assault and that he had several other minor arrests on the street related to gambling. 

On MSE the Veteran was dressed casually and groomed neatly.  He was friendly and cooperative, and able to maintain eye contact.  His speech and behavior were within normal limits.  His affect appeared in full range and appropriate to mood.  His mood was dysphoric and mildly anxious.  He denied having problems with sleep as long as he took his medications.  He slept approximately 10 to 12 hours per night.  His thought processes were organized and goal directed without indication of a thought disorder.  His thought content was remarkable for ongoing auditory hallucinations.  He denied suicidal or homicidal ideations.  He was oriented in all spheres, but stated that his concentration and memory were impaired.  He stated that he frequently lost things and was forgetful for recent events or information.  His insight and judgment appeared good.  The report concluded with a diagnosis of schizoaffective disorder.  The examiner assigned a GAF score of 50.  After reviewing the claims file, the examiner concluded that the Veteran's psychiatric incapacity was severe, that the Veteran was clearly severely impaired in functioning in daily life and was completely unemployable.  The examiner stated that when the Veteran's psychiatric condition became worse he would drink more and stop taking his medications, and that such behavior were a function of the psychiatric condition.

In a May 2011 report of a review of the Veteran's claims file, a private psychiatrist noted there were numerous references in the record to the presence of psychotic symptoms including auditory hallucinations, delusions, grossly inappropriate behavior, and a thought disorder, along with depressive symptoms and anxiety.  The psychiatrist noted that the March 2006 VA examination report noted that the Veteran's symptoms had "remained fairly constant across several decades."  

The psychiatrist noted that treatment records dated from 1996 to 2009 showed symptoms including auditory hallucinations, thought insertion, paranoia with over-sedation from medication and non-compliance with prescriptions, insomnia, agitation, delusions, anxiety, flat and inappropriate affect, tangential thinking, poverty of speech, depression, and poor hygiene.  

The psychiatrist noted that the Veteran had been in receipt of SSA disability benefits due to his psychiatric condition since 1980 and that he had been awarded VA Pension due to his schizophrenia August 1982.  The examiner opined that those two awards were indicative of a severe, 100 percent disability.  The psychiatrist found that the Veteran's symptoms had been fairly constant throughout the appeal period.  He stated that beginning with outpatient treatment in the 1980s, the Veteran's symptoms were somewhat less severe with regard to his violent behavior and drug abuse.  However, the psychiatrist stated that he still felt the Veteran's symptoms were life-long and chronic.  

The psychiatrist opined that the Veteran met the criteria for a 100 percent rating since 1996 in that the Veteran experienced intermittent auditory hallucinations, delusions, and was easily agitated.  Also, the Veteran had no functionality in a work setting.  The psychiatrist estimated the Veteran's GAF to be from 23 to 28 from 1996 to 2006.  He stated that functional impairments were present in several areas identified in the DSM-IV criteria.  

The psychiatrist noted that such was not necessarily proof that the Veteran's psychiatric impairment precluded him from securing or engaging in a substantially gainful occupation, however, it seemed more likely than not that his psychiatric illness did preclude such employment as the Veteran's illness had posed insurmountable impediments to his functioning in a social or occupational realm. 

The psychiatrist noted that most prominently, the Veteran's auditory hallucinations and delusions created gross impairment in thought process and would lead to dysfunctional, and sometimes agitated, behaviors.  There was also ample evidence of impairment of activities of daily living.  Those chronic behavioral impairments precluded successful social and occupational activities which would require cooperative, reliable, effective, efficient, and creative performance. 

IV. Analysis

The Veteran's service-connected schizophrenia with depressive symptoms has resulted in occupational and social impairment.  Notably, in general, compensable evaluations under both the old and revised rating criteria for mental disorders specifically contemplate some level of occupational and/or social impairment.  The issue here is whether, during the period from October 23, 1996 to November 27, 2006, the Veteran's level of impairment due to the service-connected psychiatric disability was of such severity so as to warrant a rating in excess of 50 percent.

In making this determination, the Board has taken into account the Veteran's reports regarding his occupational and social functioning, in addition to the competent medical opinions as to his overall functional ability, and the GAF scores assigned in this case regarding the period in question from October 23, 1996 to November 27, 2006.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board has considered the competent evidence in light of the relevant versions of diagnostic code criteria for rating mental disorders in effect prior to and since the revisions that became effective November 7, 1996.  See 61 Fed. Reg. 52700.  
 
The Board has considered the findings during the period from October 23, 1996 to November 27, 2006.  In light of consistent findings, including GAF scores during this period, the Board finds that the most probative evidence of record showed that the Veteran's disability picture for the period since October 23, 1996 and prior to November 7, 1996 is most consistent with such symptoms as to produce severe impairment of social and industrial adaptability.  See 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (1996).  For the period from November 7, 1996 to November 27, 2006, the most probative evidence of record showed that the Veteran's disability picture was most consistent with occupational and social impairment with deficiencies in most areas such as work and social relationships.  See 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders (2015).

On affording the Veteran the benefit of any doubt remaining, the clinical findings and the conclusions of the VA examiners more nearly approximate the criteria for a 70 percent rating during the appeal period from October 23, 1996 to November 27, 2006, as there is sufficient evidence of: such symptomatology as to produce severe impairment of social and industrial adaptability (prior to November 7, 1996); or of occupational and social impairment, with deficiencies in most areas, and an inability to establish and maintain effective relationships (since November 7, 1996).  See 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (1996); 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders (2015).

On affording the Veteran the benefit of any doubt remaining, a 70 percent disability rating is warranted for the service-connected schizophrenia with depressive symptoms throughout the period from October 23, 1996 to November 27, 2006.

However, the competent evidence including clinical findings and conclusions of the VA examiners does not show that the Veteran' psychiatric symptomatology more nearly approximate or equate to the criteria for the next higher rating of 100 percent at any time during the period from October 23, 1996 to November 27, 2006.

During that period, the Veteran did have problems with various symptoms such as anxiety, depression, and paranoid schizophrenic features, and he reported complaints reflecting a variable level of auditory hallucinations.  During this period his auditory hallucinations are for the most part shown to be under control with medication, and often during visits during this period he denied the presence of hallucinations.  

During the period from October 23, 1996 to November 27, 2006, the Veteran is not shown to have persistent hallucinations.  Nor is there evidence of significant problems with any other conditions associated with the criteria for a 100 percent rating under the revised criteria under the General Rating Formula for Mental Disorders. There is no evidence of any significant problems with gross impairment in thought processes or communication, although the Veteran did have difficulty with communication apparently to some extent due to difficulty speaking English as opposed to his native Spanish.  There is no indication of grossly inappropriate behavior, or persistent danger of the Veteran hurting himself or others. There is no evidence that the Veteran manifested intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. Also, there is no indication that the Veteran had any significant problem with disorientation to time or place; or with memory. 

Treatment records during the period from October 23, 1996 to November 27, 2006 show that treatment providers recorded GAF scores of 50 and 60, but mostly of 60 during visits.  The GAF score of 50 reflects serious symptoms or serious impairment in social, occupational or school functioning.  The GAF score of 60 reflects moderate symptoms or moderate difficulty in social, occupational or school functioning.  

Such symptoms, however, are not productive of such active psychotic manifestations as to produce total social and industrial inadaptability, or of  occupational and social impairment, with deficiencies in most areas, and an inability to establish and maintain effective relationships; particularly since the majority of the recorded GAF scores were estimated to be 60, reflecting moderate symptoms.

The overall combined symptoms of schizophrenia with depressive symptoms under 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (1996), or under the General Rating Formula for Mental Disorders, do not more nearly approximate or equate to the criteria for a rating higher than 70 percent during the appeal period prior to November 28, 2006.

The Veteran and his representative have asserted that opinions and other findings dated after the period from October 23, 1996 to November 27, 2006 reflect that the Veteran was unemployable during the period from October 23, 1996 to November 27, 2006 due to his service-connected schizophrenia.  Some VA and private medical records dated after November 27, 2006-specifically the findings of the May 2011 medical opinion from the private psychiatrist, as well as that of the October 2007 VA treating psychiatrist-do contain findings or opinions reflecting more severe effects of the Veteran's service-connected psychiatric symptomatology than that shown during the subject period.  

It should be noted, however, that the level of severity of the Veteran's schizophrenia with depressive symptoms during the period since November 28, 2006 has been adequately compensated as reflected in the 100 percent rating in effect since then.  As discussed above, such later findings or opinions are inconsistent with the earlier findings shown in the contemporaneous medical records during the period from October 23, 1996 to November 27, 2006.  To the extent that such later opinions or findings address the severity of the Veteran's schizophrenia with depressive symptoms during the period from October 23, 1996 to November 27, 2006, such evidence is inconsistent with the contemporaneous medical evidence discussed above dated during the period from October 23, 1996 to November 27, 2006.  On that basis, the evidence dated since November 28, 2006 contained in the October 2007 and May 2011 medical opinions, is of little probative value on the question of rating the disability during the period prior to November 28, 2006.  

The Board has taken careful consideration of both the October 2007 VA treating psychiatrist and May 2011 private psychiatrist's opinions, as well as the other evidence of record to include the October 2007 VA examination. Moreover, the Board has also considered the fact that the Veteran has been in receipt of SSA disability benefits since the 1980s, and found to be entitled to VA pension benefits based upon his schizophrenia from the 1980s as well. 

However, these findings were based upon the nature and severity of the Veteran's schizophrenia at the time they were made.  For example, the evidence of record from the 1980s does indicate significant impairment due to the schizophrenia, to include the 1985 assessment from Dr. C that the Veteran was not a candidate for vocational rehabilitation in the foreseeable future.  Nevertheless, the evidence of record from the 1990s, to include the various treatment records summarized above, indicate the Veteran demonstrated improvement with his symptoms in response to medication and other treatment.  The October 2007 VA treating psychiatrist and May 2011 private psychiatrist's opinions were made in a period of time that VA has already recognized as warranting a 100 percent rating.

The Board does not dispute that both the October 2007 statement from the VA treating psychiatrist and the May 2011 statement from the private psychiatrist provided opinions regarding the level of occupational and social impairment since the 1980s. However, the Board finds other deficiencies in these statements which reflect they warrant little or no probative value in assigning the appropriate disability rating for the October 23, 1996 to November 27, 2007 period. For example, neither of their opinions is consistent with the fact that the treatment records during this period reflect the Veteran's symptoms responded well to medication and other treatment. 

The Board also observes that the May 2011 private psychiatrist's statement noted, in part, the fact that the Veteran had been in receipt of SSA disability benefits and VA nonservice-connected pension benefits since the 1980s in support of the opinion reached.  However, the standards for these benefits are different from those of the current claim.  Moreover, the findings of SSA are not controlling in the adjudication of VA benefits. Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).

The Board also finds it significant that the May 2011 private psychiatrist assigned a GAF score to be from 23 to 28 from 1996 to 2006, which is inconsistent with the contemporaneous treatment records during this period, which predominantly showed a GAF of 60 as well as other GAFs of 50.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Other than the fact that the record indicates the Veteran did experience intermittent hallucinations during this period, which was treated by an adjustment in medication, the treatment records during the October 1996 to November 2006 period do not reflect the type of findings contemplated by the GAF score of 23 to 28 assigned by the private psychiatrist.  Rather, the treatment records indicate that the Veteran's overall disability was of a more moderate nature as exemplified by the multiple GAF scores in the 50 to 60 range during this period. 

This finding is also supported by the fact that the evidence during this period indicates the Veteran never reported having panic attacks; he has been shown to be able to live independently in the same apartment for many years; and the examples of impaired impulse control such as unprovoked irritability with periods of violence occurred prior to the appeal period.  Treatment records reflect that the Veteran reported he was able to remove himself from situations in which he felt that he was being looked at the wrong way; and he was no longer involved with street drugs during this period which the records from the 1980s indicated was a significant factor in his overall impairment at that time. The record also indicates that he was able to cooperate with his psychiatrists, he kept his appointments, and he had a relationship with his son.

In view of the foregoing, the Board finds that while the Veteran did have occupational and social impairment for the period from October 23, 1996 to November 27, 1996, due to his service-connected schizophrenia with depressive symptoms, it was not of such severity as to constitute total social and industrial inadaptability, or total occupational and social impairment. Therefore, he did not meet or nearly approximate the criteria for a rating in excess of 70 percent under the old criteria in effect prior to November 7, 1996, or the revised criteria in effect since then.

The Board finds the Veteran does not have the specific symptomatology associated with a higher rating in excess of 70 percent under the revised criteria; or symptoms of similar severity, frequency, and duration. See Vazquez-Claudio, supra.  The records consistently reflect that he denied suicidal ideation during the relevant period.  There were no examples of obsessional rituals which interfere with routine activities.  As already noted, the examples of impaired impulse control such as unprovoked irritability with periods of violence occurred prior to the appeal period. Further, there was no indication of spatial disorientation or neglect of personal appearance and hygiene during the relevant October 1996 to November 2006 period.  Rather, the Veteran was consistently found be alert and oriented in all spheres. There was no indication that he was unable to care for himself with regard to hygiene at any point during the pendency of the appeal. Although in 2000 he appeared disheveled on examination, once he restarted his medication, he reported doing well and was no long having hallucinations. 

Although there is evidence that the Veteran had difficulty in adapting to stressful circumstances including work or a work like setting and had difficulty establishing and maintaining effective relationships, those symptoms are accounted for in the 70 percent rating.  The record reflects that the Veteran did not report for a number of medical appointments between May 2000 and December 2003, including two psychiatric appointments.  To any extent this may show an inability to establish or maintain effective relationships, those symptoms are also accounted for in the 70 percent rating criteria.  

Although there was difficulty in establishing relationships, the evidence weighs against a finding that he was unable to establish effective relationships.  Rather, he was able to cooperate with his psychiatrists, he generally kept his appointments, and he had a relationship with his son.  With regard to his ability to handle stress, it is evident that during the period in question he was able to maintain his own quality of life in ways that reduced stressful occurrences; for example he could leave a store if he needed to and also was able to either ignore the auditory hallucinations or resolve them through medication adjustments.

The fact that to some extent the Veteran was non-compliant with taking his medication does not meet any criteria so as to warrant a disability rating in excess of 70 percent.  Being noncompliant with medication can be present in any mental state, normal and at any level of abnormal mental condition.

At the March 2006 VA examination, the VA examiner noted that the Veteran's formal thought disorder and his trouble with the English language affected his ability to provide a structured timeline of events.  The examiner at that examination also found that the Veteran had odd and inappropriate affective responses and a degree of tangential thinking.  Such findings are symptoms are accounted for in the rating criteria for disability ratings below 100 percent, and are not productive of the criteria productive of total occupational and social impairment so as to warrant a disability rating in excess of 70 percent.  

During an October 2007 VA examination, the Veteran reported he had auditory hallucinations about two to three times per week.  However, on mental status examination, the examiner found that the Veteran's thought processes were organized and goal directed without indication of a thought disorder; albeit his thought content was remarkable for ongoing auditory hallucinations.  Aside from the Veteran's reported hallucinations symptoms, there are no indications of any other symptoms productive of such criteria so as to warrant a rating in excess of 70 percent.  The majority of the symptomatology is accounted for at 70 percent or lower disability rating levels, and not more closely approximated by the criteria for a 100 percent rating.

The Board has considered the GAF scores of 23 and 28 provided in the report of a May 2011 private psychiatrist's case review.  The psychiatrist estimated that those scores were applicable to the period from 1996 to 2006.  The Board has found that evidence not to be probative as to the severity of the disability during that period.  There were treatment records between 1996 and 2006 showing notable symptoms of auditory hallucinations, depression, and anxiety, which did not include GAF scores.  However, the contemporaneous treatment records during the period on review which did show GAF scores, contained significantly higher GAF scores of 50 and 60, reflecting more moderate symptoms.  Those scores are consistent with much if not most of the other clinical evidence during that period; further, the Board assigns more probative value to contemporaneous GAF scores assigned during examination than to retrospective estimations of GAF based on review of old treatment and examination reports.

Alone or in combination with the evidence as a whole, none of these facts constitute evidence of a psychiatric condition productive of the criteria necessary for a rating in excess of 70 percent under the relevant diagnostic codes in effect during that period.  

In summary, the Board finds that for the period from October 23, 1996 to November 27, 2006, the Veteran's service-connected schizophrenia with depressive symptoms was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Veteran's overall occupational and social impairment was not total.  His thought process and content were routinely described as organized and goal-directed.  Although he did have intermittent hallucinations during this period, they were effectively treated with adjustments to medication.  In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of the 70 percent granted here, under the old or revised criteria.

In making this determination, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra.  However, the symptomatology of this service-connected disability appears to have been consistent during the relevant period; i.e., there were no distinctive periods when the Veteran met or nearly approximated the criteria for a rating in excess of 70 percent under either the old or revised criteria. Therefore, assignment of "staged" rating(s) is not warranted in this case.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected schizophrenia with depressive symptoms with the established criteria found in the rating schedule. As discussed in detail above, the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated. The Board's focus in evaluating the disability under the old criteria was the Veteran's overall occupational and/or social impairment due to this service-connected disability.  Pursuant to Mauerhan, supra, and Vazquez-Claudio, supra, the Board also focused on the overall occupational and/or social impairment in evaluating the disability under the revised criteria even though specific symptoms were also noted.  For the reasons detailed above, the Board found that this impairment was adequately reflected by the schedular rating of 50 percent under both the old and revised criteria. The rating criteria are therefore adequate to evaluate the Veteran's service-connected schizophrenia with depressive symptoms for this period, and referral for consideration of extraschedular rating is not warranted.

In sum, the evidence warrants a disability rating of 70 percent from October 23, 1996 to November 27, 2006; to that extent the Veteran's claim is granted.  The disability picture associated with the Veteran's disability during this period did not more closely approximate the criteria for a 10 percent rating, so a rating higher than 70 percent must be denied under either the old or revised rating criteria.  There is no doubt to be resolved and rating higher than 70 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial disability rating of 70 percent for schizophrenia with depressive symptoms from October 23, 1996 to November 27, 2006, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


